COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Devren Byerly v. The State of Texas

Appellate case number:    01-15-00038-CR

Trial court case number: 302287

Trial court:              County Court at Law No. 3 of Jefferson County

        This case involves an appeal from a judgment of conviction for the misdemeanor offense
of terroristic threat, signed by the trial court on November 10, 2014. See TEX. PENAL CODE ANN.
§ 22.07 (West 2011). Proceeding pro se, appellant timely filed his notice of appeal on December
10, 2014. See TEX. R. APP. P. 26.2. The record was due to be filed in the appellate court on
January 9, 2015. See TEX. R. APP. P. 31.1. The clerk’s record was filed on December 29, 2014.
The reporter’s record has not been filed.

        On February 5, 2015, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
made arrangements to pay for the record and this Court’s records indicated that appellant is not
appealing as an indigent.1 See TEX. R. APP. P. 35.3. The Clerk further notified appellant that
unless he caused the reporter’s record to be filed in this Court, made arrangements to pay for the
reporter’s record, or provided proof that he is entitled to proceed without payment of costs by
March 9, 2015, the Court might consider the appeal without a reporter’s record. See TEX. R. APP.
P. 37.3(c).

        Our records indicate that appellant is not appealing as an indigent. Appellant has not
provided the Court with evidence showing that he has paid or made arrangements to pay the
court reporter or caused a complete reporter’s record to be filed in the Court. Accordingly, the
Court will consider the appeal on the record filed in this Court.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 31.1.

1
       The court reporter notified the Court that appellant had informed her “that he no longer
       wishes to pursue his appeal.” Appellant, however, has not filed a motion to dismiss his
       appeal in this Court or otherwise indicated to the Court that he does not wish to pursue
       his appeal.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: August 11, 2015